Name: Commission Regulation (EEC) No 1522/82 of 15 June 1982 derogating from certain provisions of Regulation (EEC) No 2042/75 with regard to the period of validity of certain import licences in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 169/ 14 Official Journal of the European Communities 16 . 6 . 82 COMMISSION REGULATION (EEC) No 1522/82 of 15 June 1982 derogating from certain provisions of Regulation (EEC) No 2042/75 with regard to the period of validity of certain import licences in the cereals sector Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Articles 12 (2) and 15 (5) thereof, Whereas Article 8 of Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 148/82 (*), specifies the duration of the validity of export licences in respect of cereals and rice ; Whereas application from the beginning of the 1982/83 marketing year of new coefficients for deter ­ mining the variable component of the levy on products falling within subheadings 23.02 Ala) and 23.02 A II a) of the Common Customs Tariff is likely to cause disturbances in trade if the present arrange ­ ments on validity of import licences are maintained ; whereas therefore the period of validity of import licences for these products which include advance fixing of the levy should be limited to 31 July 1982 ; By way of derogation from the provisions of Article 8 of Regulation (EEC) No 2042/75, the period of validity of import licences for products falling within sub ­ headings 23.02 Ala) and 23.02 A II a) of the Common Customs Tariff which include advance fixing of the levy shall end on 31 July 1982. This derogation shall apply to licences applied for within the meaning of Article 14 of Commission Regulation (EEC) No 3183/80 from the date of entry into force of this Regulation until 31 July 1982. Article 2 This Regulation shall enter into force on 15 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 382, 31 . 12 . 1981 , p . 37 . (3) OJ No L 213 , 11 . 8 . 1975 , p . 5 . (4) OJ No L 17, 23 . 1 . 1982, p . 27. 0 OJ No L 338, 13 . 12 . 1980, p . 1 .